Citation Nr: 0203069	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  99-06 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1951 to 
October 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Commonwealth 
of Puerto Rico.  In July 2001, the Board remanded the 
veteran's claim for additional development.

The veteran requested and was scheduled for a personal 
hearing at the RO in April 1999.  However, he subsequently 
canceled this hearing request.


FINDINGS OF FACT

1.  The veteran was assigned a permanent and total disability 
evaluation for pension purposes, effective in February 1992.

2.  The veteran's current disabilities are severe disc 
disease at L4-L5 and L5-S1 with clinical lumbosacral 
radiculopathy (rated as 40 percent disabling), clinical 
cervical radiculopathy, degenerative changes of the cervical 
spine with foraminal stenosis, left side C4-C5 and C5-C6, by 
CT scan (rated as 20 percent disabling), right and left 
patellar tendonitis, mild degenerative joint disease, both 
knees, left bipartite patella, by x-rays (rated as 20 percent 
disabling), right foot bunion, right first toe of foot hallux 
valgus (rated as 10 percent disabling), left foot bunion, 
left first toe of foot hallux valgus (rated as 10 percent 
disabling), clinical carpal tunnel syndrome, left, diffuse 
periarticular osteoporosis of the wrist, left finger 
Heberden's node (rated as 10 percent disabling), clinical 
carpal tunnel syndrome, right, diffuse periarticular 
osteoporosis of the wrist (rated as 10 percent disabling), 
dysthymic disorder (rated as 10 percent disabling), 
diverticulitis of the colon, status post left hemicolectomy 
(rated as 10 percent disabling), controlled arterial 
hypertension (rated as noncompensably disabling), status post 
left facial erysipelas, in remission (rated as noncompensably 
disabling), bilateral high frequency hearing loss (rated as 
noncompensably disabling), and status post transurethral 
resection (rated as noncompensably disabling).  The combined 
total rating is 80 percent.

3.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, or bedridden.

4.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.

5.  The veteran is not shown to be substantially confined to 
his dwelling or immediate premises as a result of his 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.102, 3.351, 3.352, 4.3 (2001).

2.  The criteria for entitlement to special monthly pension 
on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.102, 
3.351, 4.3 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By an August 1994 rating decision, the RO awarded the veteran 
a pension, effective from February 1992.  His principal 
disabilities were found to be severe disc disease at L4-L5 
and L5-S1 with clinical lumbosacral radiculopathy (rated as 
40 percent disabling), clinical cervical radiculopathy, 
degenerative changes of the cervical spine with foraminal 
stenosis, left side C4-C5 and C5-C6, by CT scan (rated as 20 
percent disabling), right and left patellar tendonitis, mild 
degenerative joint disease, both knees, left bipartite 
patella, by x-rays (rated as 20 percent disabling), right 
foot bunion, right first toe of foot hallux valgus (rated as 
10 percent disabling), left foot bunion, left first toe of 
foot hallux valgus (rated as 10 percent disabling), clinical 
carpal tunnel syndrome, left, diffuse periarticular 
osteoporosis of the wrist, left finger Heberden's node (rated 
as 10 percent disabling), clinical carpal tunnel syndrome, 
right, diffuse periarticular osteoporosis of the wrist (rated 
as 10 percent disabling), dysthymic disorder (rated as 10 
percent disabling), diverticulitis of the colon, status post 
left hemicolectomy (rated as 10 percent disabling), 
controlled arterial hypertension (rated as noncompensably 
disabling), status post left facial erysipelas, in remission 
(rated as noncompensably disabling), bilateral high frequency 
hearing loss (rated as noncompensably disabling), and status 
post transurethral resection (rated as noncompensably 
disabling).  His combined rating was 80 percent. 

In a January 1996 statement, the veteran indicated that he 
was seeking a special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.

In October 1996, he underwent a VA aid and 
attendance/housebound examination.  It was noted that he was 
married and used a private car for transportation.  He was 
not hospitalized or blind.  He had arteriosclerotic heart 
disease with angor pectoris, arterial hypertension, 
intestinal diverticulosis, and nephrolithiasis.  He 
complained of dizziness after bending forward, arising from 
bed, turning to either side in bed, and walking.  He said he 
lost his balance while standing, causing him to stagger as if 
he "had had several beers."  The veteran had been 
prescribed medication for these dizzy spells, which provided 
relief.  He also complained of muscle spasms over the lumbar 
spine and over the cervical spine, for which he had been 
prescribed medication, again with relief.  He also suffered 
from intestinal diverticulosis with occasional pain in the 
left lower quadrant.  Surgery had been considered for this, 
but had been postponed because the condition had stabilized 
with medication.  

The veteran was also taking medication for high blood 
pressure.  He would develop occasional chest stabbing pain 
after walking or after climbing stairs, for which he would 
take nitroglycerin sublingually, with relief.  He had a 
history of heavy cigarette smoking (at a rate of three packs 
per day for approximately 20 years).  He had quit smoking in 
about 1985.  He also reported a history of heavy alcohol 
intake.  He drank beer over the weekends (at a rate of 30 
beers or a liter of rum every weekend for approximately 15 
years).  He had been evaluated for epigastric pain with the 
possibility of a peptic ulcer or hiatal hernia.  

At the time of examination, the veteran appeared well 
nourished and well developed.  He was well groomed and in 
clean, casual attire.  Posture was erect and gait was normal.  
His pulse was 76 beats per minute, and his three blood 
pressure readings were 146 systolic over 86 diastolic, 
138/86, and 142/86.  He had 16 respirations per minute.  
There were no restrictions of his upper extremities.  He was 
able to ambulate normally, and could turn without deficit in 
weightbearing and with adequate balance or propulsion.  There 
were no limitations of motion or deformities of the spine.  
The veteran had been thus far able to carry out activities of 
daily living alone as well as to attend to the "needs of 
nature."  He was able to pay his bills, and traveled out of 
his home to attend medical appointments, to visit the 
barbershop, and to attend church.  He might go alone to a 
grocery store close to his home, but usually did so 
accompanied by his wife (who also went with him to other 
places).

On a typical day, the veteran would get up at 5 a.m.  He 
would then walk to the bathroom to wash his face and brush 
his teeth.  He shaved every other day.  After getting 
dressed, he usually ate breakfast while standing in the 
kitchen.  After breakfast, he would feed ducks in his 
backyard, then listen to religious music on television.  He 
had lunch at midday by himself.  After lunch, he would walk 
around the neighborhood with his wife to "exercise his 
heart."  Later, he would pick his daughter up from school.  
During the rest of the afternoon, he would bathe, take his 
medications, read the Bible, and watch religious programs.  
He would have dinner around 6 p.m., watch television, and 
then fall asleep by 10 p.m.  The veteran was able to ambulate 
for approximately 100 meters at a slow pace.  He could leave 
his home whenever necessary.  He appeared able to manage his 
benefit payments.

The veteran was diagnosed as having arteriosclerotic heart 
disease, under treatment, arterial hypertension under 
treatment, postural vertigo, nephrolithiasis, history of, 
intestinal diverticulosis, and lumbar and cervical myositis, 
by history.  

The veteran also underwent a VA mental disorders examination 
in October 1996.  He was accompanied by his wife.  He 
reported that he was not presently on any psychiatric 
medication or treatment, nor had he undergone any VA 
psychiatric hospitalizations.  He was not following any 
formal psychiatric treatment.  He lived with his wife and was 
the father of three grown children.  The veteran said that 
when he was at home, he liked to read the Bible or watch the 
television (usually religious programs).  Objectively, he 
appeared well developed, well nourished, alert, and oriented.  
He appeared to have some difficulty hearing and wore 
prescription eye glasses.  He used no type of cane.  He 
understood that he was in an examination, and understood the 
reason for the examination.  There was no delusional material 
or perceptive disorder noted.  There were some lapses of 
memory, and his remote memory was much better.  Concentration 
was diminished.  There were some depressive components and 
some anxiety.  There were no overt depressive signs or 
suicidal ideation.  Judgment was fairly preserved (i.e., the 
veteran differentiated well between right and wrong). 

The veteran was diagnosed as having anxiety disorder with 
depressive features (Axis I), and was assigned a Global 
Assessment of Functioning (GAF) score of 55.  He was deemed 
to be competent to handle VA funds.  The examiner also noted 
in his report that the veteran "looks more like a medical 
case."   

By a January 1997 rating decision, the RO, in pertinent part, 
denied 
entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.  A statement of the case, 
discussing the pertinent laws and regulations, was issued in 
April 1999.

Outpatient records associated with the claims file reveal, in 
pertinent part, that the veteran underwent a hearing 
evaluation in March 1997.  He was noted to have high blood 
pressure and tinnitus.  The evaluation revealed slight to 
severe bilateral sensorineural hearing loss.  Bilateral 
hearing aids were recommended.

In July 2001, the Board remanded the veteran's claim so that 
a new examination could be conducted, and so that the RO 
could ensure compliance with the Veterans Claims Assistance 
Act of 2000.

In September 2001, the veteran underwent a VA aid and 
attendance/housebound examination.  The examiner noted that 
the veteran required accompaniment in reporting to this 
examination (he came to the examination in a private car with 
his wife).  The veteran was not hospitalized, bedridden, or 
in a wheelchair.  He had refraction error corrected with 
eyeglasses, and had had senile cataracts in both eyes.  A 
surgical appointment concerning this was scheduled for 
October 2001.  The veteran was determined to be capable of 
managing his benefit payments.  He was active and independent 
in all of his daily needs, and did not need assistance in his 
daily need requirements.  

The veteran had a ten year history of high blood pressure.  
He had diverticulosis and had undergone a hemicolectomy in 
1965, and a transurethral resection for benign prostatic 
hypertrophy in 1977.  A renal lithiasis was removed by 
cystoscopy in 1964.  He had had osteoporosis since 1976.  He 
had a two-year history of gastroesophageal reflux.  His 
present complaints included generalized arthralgia, back 
pain, pain in the legs, numbness of feet, constipation, and 
hearing loss.  He had been dependent on hearing aids for 15 
years.  He was taking felodipine, atenolol, Metamucil, 
acetaminophen, and multivitamins.  

The veteran was active at home.  After awakening at 4 a.m., 
he cooked, watched television, helped his wife with household 
chores, and fed his dogs.  The veteran also went to church.  
At the examination, he appeared alert, oriented, and 
coherent.  His posture was erect and gait was satisfactory, 
as was his state of nutrition.  Pulse was 70, respiration was 
18 breaths per minute, and blood pressure was 140/80.  There 
was no evidence of ischemia in previous tests.

Concerning his upper extremities, the veteran was noted to 
have degenerative joint disease and osteoarthritis of the 
extremity joints, with satisfactory musculoskeletal function 
and coordination.  Concerning the lower extremities, he had 
degenerative joint disease of the knee joints and 
satisfactory musculoskeletal function and coordination.  
There was no limitation of motion, weakness, or muscle 
atrophy.  He had satisfactory balance and normal propulsion 
for his age.  Although degenerative disc disease was seen on 
x-ray, the veteran had normal trunk movement.  He was able to 
ambulate alone without assistance or aid, with satisfactory 
locomotion and normal coordination.  No mechanical aid was 
used or recommended by the examiner.  The examiner further 
noted that the veteran could leave his home at any time.   

A gastric biopsy revealed chronic gastritis.  No Helicobacter 
pylori infection was seen.  X-rays revealed a hiatal hernia 
and diverticulosis of the colon.  Foot x-rays revealed no 
bony abnormality but hallux valgus deformity and calcaneal 
spurs were seen.  X-rays also revealed thoracic spondylosis.  
The veteran was diagnosed as having high blood pressure, 
hiatal hernia, gastritis, gastroesophageal reflux, arthritis, 
lumbar degenerative disc disease, spondylosis, status post 
left hemicolectomy due to diverticulosis, status post 
transurethral resection due to benign prostatic hypertrophy, 
sensorineural hearing loss with bilateral hearing aid 
dependence, osteopenia, and early senile cataracts.

The veteran also underwent a VA mental disorders examination 
in September 2001.  It was noted that he had had no 
psychiatric hospitalizations and was not taking any 
psychiatric medications, although he had received treatment 
at a community mental health center in the past.  He would go 
back and forth from Puerto Rico to New York, where he would 
stay with his mother.  He also reported having received 
treatment in New York, apparently for an eye disability.  He 
reported being unemployed since 1987, and said that his last 
job was at a fast food restaurant.  He lived with his wife 
and a grown son, and apparently was receiving Social Security 
benefits.  He denied use of alcohol or drugs.

During this examination, the veteran was clean, adequately 
dressed and groomed, alert, and oriented times three.  His 
mood was anxious and affect was constricted.  Attention, 
concentration, and memory were good.  Speech was clear and 
coherent.  He was neither hallucinatory, suicidal, nor 
homicidal.  Insight and judgment were fair and the veteran 
exhibited good impulse control.  He was considered competent 
to handle VA funds.  The veteran was diagnosed as having 
anxiety disorder, NOS, and was assigned a GAF score of 55.   

The veteran also underwent a VA spine examination in 
September 2001.  He complained of a 20 year history of 
constant pain, which radiated from the neck down to the low 
back.  He said the neck pain also radiated to the left upper 
extremity, which itself exhibited numbness.  He complained of 
knotting pain of the low back muscles, pain which radiated to 
the left lower extremity.  He also complained of left medial 
aspect numbness.  He denied fecal or urinary incontinence.  
He was taking Vioxx, 25 mg. daily, and used a lumbosacral 
corset as needed.  The daily neck and low back pain was 
described as being constant and moderate to severe.  The 
veteran had not undergone any surgery to his neck or back.  
He was noted to have "independent activities of daily 
living."

Examination of the neck revealed extension to 35 degrees 
(with pain beginning at 35 degrees) and flexion to 35 
degrees.  The veteran could bend laterally right and left to 
10 degrees, and could rotate right and left to 70 degrees 
(with pain beginning at 70 degrees).  Examination of the back 
revealed flexion to 75 degrees (with pain beginning at 75 
degrees) and extension to 30 degrees.  The veteran could 
laterally bend right and left to 25 degrees.  There was 
tenderness to palpation of the cervical and lumbar 
paravertebral muscles.  Posture and musculature were 
symmetric.  There was no atrophy of lower extremities.  
Manual muscle test was 5/5, C5 to T1 myotomes bilaterally, L1 
to S1 myotomes bilaterally.  Deep tendon reflexes were +1 
biceps, triceps, brachioradialis, patellar and Achilles 
tendons bilaterally.  Straight leg raise test, Lasegue test, 
and Spurling test were all negative.  The veteran was 
diagnosed as having cervicolumbar myositis and spondylosis.    

In November 2001, the RO continued to deny entitlement to a 
special monthly pension on account of the need for aid and 
attendance of another person or on account of being 
permanently housebound.  All pertinent laws and regulations 
were referenced in the supplemental statement of the case, 
including those relating to the Veterans Claims Assistance 
Act of 2000.

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 38 C.F.R. § 3.159(b) (2001).  There is no issue as to 
substantial completeness of the veteran's application for 
entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.  The veteran has been notified 
as to the criteria for his claim of entitlement.  That is the 
issue in this case, and the discussions in the July 1997 
rating decision, the April 1999 statement of the case, and 
the November 2002 informed the veteran of the evidence needed 
to substantiate his claim.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) (2001).  The 
reports of the examinations conducted in October 1996 and 
September 2001 have been obtained, as have outpatient 
treatment records.  

The Board is mindful that the veteran has reported that he is 
receiving disability benefits from the Social Security 
Administration (SSA), and that he has been in receipt of 
these benefits since at least 1992.  However, there is no 
question in this case that the veteran is disabled.  Rather, 
the question is centered on whether he is in need of the aid 
and attendance of another person or is housebound.  The 
current record includes outpatient records and no less than 5 
examination reports, spanning over a four year period.  There 
is no indication that the SSA records would contain any 
evidence that is not already a part of the record or that is 
relevant to the current determination. 

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO (which referenced and 
considered the VCAA in its November 2002 supplemental 
statement of the case).  Every possible avenue of assistance 
has been explored, and the veteran has had ample notice of 
what might be required or helpful to his case.  In the 
circumstances of this case, a remand is unnecessary and would 
only serve to delay final adjudication of the veteran's 
claim.  There is more than sufficient evidence of record now 
to decide this claim properly and fairly.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

B.  Entitlement to a special monthly pension

As noted above, the veteran is already receiving a non 
service-connected pension.  However, a veteran who is 
receiving a pension may receive this pension at a higher rate 
if he is in need of "regular aid and attendance."  
38 U.S.C.A. § 1521(d) (West 1991).  

Congress has mandated that a person is to be considered in 
need of regular aid and attendance of another if such person 
is (1) a patient in a nursing home or (2) helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another.  38 U.S.C.A. § 1502(b) 
(West 1991).  

VA regulations state that a veteran is deemed in need of 
regular aid and attendance if he (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance as set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2001).

38 C.F.R. § 3.352(a) provides that determinations that the 
claimant is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  A factual determination as to whether a claimant needs 
aid and attendance must be based on the actual requirements 
of personal assistance from others.  In making such a 
determination, these factors should be considered: 

an inability of the claimant to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable; 

a frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); 

an inability of the claimant to feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness; 

an inability to attend to the wants of 
nature;

a physical or mental incapacity which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment; 

a "bedridden" state (i.e., a condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that the 
claimant has voluntarily taken to bed or 
that a physician has prescribed rest in 
bed for the greater or lesser part of the 
day to promote convalescence or cure will 
not suffice). 

It is not required that all of the above disabling conditions 
be found to exist before a favorable rating may be made.  The 
"particular personal functions" which a claimant is unable 
to perform should be considered in connection with his 
condition as a whole.  The evidence must, however, establish 
that the claimant is so helpless as to need regular aid and 
attendance (not that there be a constant need).  38 C.F.R. 
§ 3.352(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that (1) VA must consider the 
enumerated factors within 38 C.F.R. § 3.352(a); (2) 
eligibility requires at least one of the enumerated factors 
be present; and (3) the phrase "particular personal 
functions" refers to the factors enumerated within the 
regulation.  Turco v. Brown, 9 Vet. App. 222, 224-225 (1996).

In the present case, the evidence does not suggest, nor has 
it been argued, that the veteran is a patient in a nursing 
home.  While the veteran apparently has cataracts, wears 
prescription eyewear and has been treated for an eye 
disability, there is no evidence that he is blind or has a 
corrected visual acuity of 5/200 or less.  Rather, a 
September 2001 VA examination report indicates that his 
refraction error is corrected with glasses.

During his VA examinations in October 1996, the veteran 
appeared well nourished and well groomed, and was in clean, 
casual attire.  Gait was normal, there were no restrictions 
on his movements, and he used no type of cane.  He could 
attend to the "needs of nature" by himself.  He said that 
he could travel out of his home whenever necessary (albeit 
occasionally accompanied by his wife), and that he attended 
church.  He would take daily walks with his wife and pick his 
daughter up from school.  During his VA examinations in 
September 2001, the veteran again appeared clean, adequately 
dressed and groomed, and alert.  He displayed a satisfactory 
gait and state of nutrition.  He said that he remained active 
at home by cooking, feeding his dogs, and helping his wife 
with chores.  He also continued to go to church.  This 
evidence reflects that veteran's disabilities clearly do not 
prevent him from performing the basic functions of self-care 
without assistance nor do they render him so helpless as to 
be unable to protect himself from the hazards incident to his 
daily environment.

The Board concludes that the preponderance of the evidence is 
against the claim for special monthly pension by reason of 
being in need of aid and attendance.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 C.F.R. §§ 3.102, 4.3 (2001).

If a veteran is not in need of regular aid and attendance, 
but if he has a single permanent disability rated 100 percent 
disabling under the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), he is entitled to 
pension benefits at the "housebound" rate if he: 

(1) has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems; or
 
(2) is "permanently housebound" by 
reason of disability or disabilities 
(i.e., the veteran is substantially 
confined to his dwelling and the 
immediate premises or, if 
institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his lifetime.  
38 U.S.C.A. § 1502(c) (West 1991); 
38 C.F.R. § 3.351(d) (2001)).

38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(2001). 

In this case, the veteran does not qualify for special 
monthly pension based on having one disability rated as 100 
percent disabling and additional disabilities independently 
ratable as at least 60 percent disabling.  Currently, his 
combined rating is 80 percent, and thus he does not meet the 
legal criteria for payment of pension at the housebound rate.  
See Sabonis, 6 Vet. App. at 430 (1994).

The veteran also does not have a physical disability which 
renders him substantially immobile.  As noted above, he does 
not objectively display limitation of motion on examination, 
and is able to ambulate and assist his wife with household 
chores.  The preponderance of the evidence clearly reflects 
that the veteran's disabilities are not sufficiently severe 
to provide a basis by which to grant special monthly pension 
benefits on account of being housebound.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2001).

ORDER

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

